 Case 19-10085          Doc 66          Filed 01/02/20 Entered 01/02/20 10:10:32     Desc Main
                                          Document Page 1 of 9

  FILED & JUDGMENT ENTERED
         Steven T. Salata


           January 2 2020


    Clerk, U.S. Bankruptcy Court
   Western District of North Carolina
                                                                       _____________________________
                                                                               George R. Hodges
                                                                         United States Bankruptcy Judge


                            UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION

In re:                             )
                                   )
JACOB D. JARVIS,                   )                          Chapter 13
                                   )                          Case No.: 19-10085
                         Debtor.   )
___________________________________)

 ORDER SUSTAINING DEBTOR’S RENEWED OBJECTION TO CLAIM NO. 12 OF
  KAPITUS SERVICING, INC. F/K/A COLONIAL FUNDING NETWORK, INC.

      THIS MATTER is before the court on the Debtor’s October 8,

2019 Renewed Objection to Claim No. 12 of Kapitus Servicing, Inc.

F/K/A Colonial Funding Network, Inc. (the “Objection”). For the

reasons stated herein, the court sustains the Debtor’s Objection.

                                               Background

      The Debtor commenced this Chapter 13 case by filing a petition

on March 11, 2019. In his Schedule E/F, the Debtor listed Money

Works    Direct,          Inc.          (“Money   Works”)    as   holding    an     $80,356.75

unsecured claim against the estate. On May 20, 2019 Kapitus

Servicing, Inc. (“Kapitus”) filed a proof of claim alleging an

$86,139.02 secured claim on the basis that it is the servicing

provider for Money Works, and the Debtor is indebted to Money

Works. Kapitus amended its proof of claim on August 9, 2019 and
    Case 19-10085   Doc 66      Filed 01/02/20 Entered 01/02/20 10:10:32    Desc Main
                                  Document Page 2 of 9

August 12, 2019 to provide additional supporting documentation.

Ultimately, the Debtor then filed the Objection to Kapitus’ proof

of claim arguing that the debt should be treated as a general

unsecured claim.

        On October 6, 2015, the Debtor entered into a Revenue Based

Factoring       Agreement        with    Strategic       Funding    Source,         Inc.1

(“Strategic”)       to    obtain     a   loan    for   $17,000.    The     Debtor    and

Strategic also executed a related security agreement (the “2015

Security Agreement”) granting Strategic a security interest in

various forms of the Debtor’s property. The language of the 2015

Security Agreement granting Strategic a security interest is as

follows:

              To   secure   [the   Debtor’s]   payment   and
              performance obligations to [Strategic] and its
              affiliates or the Funders, . . . [the Debtor]
              hereby grants to [Strategic] a security
              interest in (a) all accounts, chattel paper,
              documents, equipment, general intangibles,
              instruments, and inventory, as those terms are
              defined in Article 9 of the Uniform Commercial
              Code (the “UCC”), now or hereafter owned or
              acquired by [the Debtor]; and (b) all
              proceeds, as that term is defined in Article
              9 of the UCC (a and b collectively, the
              “Collateral”).

(emphasis      added).     On    October    8,   2015    Strategic,      through     its

representative,          Corporation      Services      Company,   filed     a   UCC-1

financing       statement         (the     “Financing      Statement”),       thereby

perfecting its security interest. The Financing Statement only

lists Corporation Services Company as the secured party and does



1
    Kapitus is a doing business as name for Strategic Funding Source.
                                            2
 Case 19-10085   Doc 66   Filed 01/02/20 Entered 01/02/20 10:10:32   Desc Main
                            Document Page 3 of 9

not reference, either specifically or generally, any entities

affiliated with the secured party. Additionally, the Secured Party

Representative Services Agreement between Corporation Services

Company and Strategic only listed Strategic as the customer and

did not include any language regarding Strategic’s affiliates.

     The parties agree that the Debtor made the final payment on

the balance of the 2015 loan with Strategic in February 2016.

     On February 20, 2018, the Debtor entered into a Revenue Based

Factoring Agreement with Money Works to obtain a $40,000 loan. The

Debtor and Money Works executed another Revenue Based Factoring

Agreement on February 28, 2018 whereby Money Works provided the

Debtor another loan for $26,300. Money Works and the Debtor entered

into separate security agreements for both of these loans and both

granted Money Works a security interest in various types of the

Debtor’s   property.      The   language   in   the   security       agreements

granting a security interest to Money Works is identical and is as

follows:

           To   secure   [the   Debtor’s]   payment   and
           performance obligations to [Money Works] and
           its affiliates or the Funders, . . . [the
           Debtor] hereby grants to [Money Works] a
           security interest in all personal property of
           [the Debtor], including all accounts, chattel
           paper, cash, deposit accounts, documents,
           equipment, general intangibles, instruments,
           inventory, or investment property, as those
           terms are defined in Article 9 of the Uniform
           Commercial Code of the Commonwealth of
           Virginia as amended (the “UCC”), whether now
           or hereafter owned or acquired by [the Debtor]
           and wherever located; and all proceeds of such
           property, as that term is defined in Article
           9 of the UCC (collectively, the “Collateral”).


                                      3
    Case 19-10085   Doc 66    Filed 01/02/20 Entered 01/02/20 10:10:32   Desc Main
                                Document Page 4 of 9

(emphasis added).

        Money Works failed to file a UCC-1 financing statement for

either of the security agreements it entered into with the Debtor.

Additionally, Money Works did not receive an assignment of the

Financing Statement from Strategic, nor did Strategic amend the

Financing Statement to include Money Works as a secured party.

        The court held a hearing on the Debtor’s Objection to Kapitus’

proof of claim on November 19, 2019. At the hearing, counsel for

the Debtor argued that Kapitus’ claim should be treated as a

general unsecured claim because neither Money Works nor Strategic

filed     a   financing      statement   perfecting    Money    Works’    security

interests. Debtor’s counsel also noted that Strategic did not amend

the Financing Statement or assign it to Money Works.

        Strategic agrees that Money Works did not file a financing

statement in order to perfect its security interests and takes the

position that filing a financing statement was unnecessary because

of the Financing Statement between Strategic and the Debtor. It

argues that Strategic and Money Works are part of an investment

syndicate, Strategic is the lead syndicate, and Strategic invested

its own funds in all three transactions. Therefore, because Money

Works is a wholly owned subsidiary, the secured parties were all

the same and Strategic, not Money Works, is actually the secured

party under the Money Works security agreements.2


2
 The nature of the relationship regarding the corporate structure of the
relevant entities is corroborated based on the Affidavit of Michael Jesse
Carlson in Support of Strategic Funding Source, Inc. d/b/a Kapitus and
Kapitus Servicing, Inc. f/k/a Colonial Funding Network, Inc.’s Response to
Renewed Objection to Claim.
                                          4
 Case 19-10085   Doc 66   Filed 01/02/20 Entered 01/02/20 10:10:32   Desc Main
                            Document Page 5 of 9

      Strategic points to language in the Money Works security

agreements that references obligations owed to Money Works and its

affiliates or funders to support its argument that Strategic is

the actual secured party. In addition, Strategic takes the position

that Strategic acted on its own behalf and as a representative of

its   wholly-owned   subsidiary,     Money    Works,   when    it    filed   the

Financing Statement. Therefore, because Strategic is the secured

party under the Money Works security agreements, the security

interests granted therein are perfected by virtue of the Financing

Statement Strategic filed as a representative for Money Works.

                                  Analysis

      The issue before the court is whether Kapitus’ claim should

be treated as a secured claim or a general unsecured claim. A

creditor’s proof of claim “constitutes prima facie evidence of the

amount and validity of the claim.” Stancill v. Harford Sands Inc,

(In re Harford Sands Inc.), 372 F.3d 637, 640 (4th Cir. 2004)

(citing 11 U.S.C. § 502(a); FED. R. BANKR. P. 3001(f)). If a party

objects to a claim, the burden shifts to the objecting party to

introduce evidence to rebut the presumptive validity of the claim.

Id. (citations omitted). If the objecting party carries its burden,

the creditor must prove the “amount and validity of the claim by

a preponderance of the evidence.” Id. (citations omitted).

      While federal law governs what assets make up the property of

the bankruptcy estate, property interests are determined by state

law. See Butner v. United States, 440 U.S. 48, 55 (1979). Both of

the Revenue Based Factoring Agreements that the Debtor entered

                                      5
 Case 19-10085   Doc 66   Filed 01/02/20 Entered 01/02/20 10:10:32    Desc Main
                            Document Page 6 of 9

into with Money Works stipulate that disputes arising out of the

agreements will be governed by the laws of Virginia. Therefore,

Virginia law governs whether Money Works’ security interests were

perfected when the Debtor filed his petition.

     Under Virginia’s version of the Uniform Commercial Code, a

security interest is subordinate to the rights of an individual

who becomes a lien creditor prior to the perfection of the security

interest. See VA. CODE ANN. § 8.9A-317(a)(2) (West 2013). The

Bankruptcy Code provides that the Trustee is granted the status of

a hypothetical lien creditor in all of the Debtor’s property as of

the date a debtor files a bankruptcy petition. See 11 U.S.C.

§ 544(a). Therefore, if the Money Works security agreements were

not perfected as of the petition date, the Trustee’s interest

supersedes that of Money Works and the claim must be treated as

unsecured.

     “’Security agreement’ means an agreement that creates or

provides for a security interest.” VA. CODE ANN § 8.9A-102(a)(74)

(West 2013). “Unless the grant of a security interest is contained

in the security agreement, there is no security interest.” In re

Adirondack Timber Enter., Inc., No. 08-12553, 2010 WL 1741378, at

*3 (Bankr. N.D.N.Y. Apr. 28, 2010) (quoting In re Modafferi,

45 B.R. 370, 371 (S.D.N.Y. Jan. 9, 1985)).

     The   Debtor’s   security     agreements     with   Money       Works   only

conveyed security interests to Money Works and did not grant

security interests to Strategic. “A security agreement executed

solely between a debtor and creditor does not grant an affiliate

                                      6
 Case 19-10085      Doc 66    Filed 01/02/20 Entered 01/02/20 10:10:32           Desc Main
                                Document Page 7 of 9

of the creditor a security interest in the collateral.” Adirondack

Timber, 2010 WL 1741378, at *3 (citing Republic Nat’l Bank of Dall.

v. Fitzgerald (In re E.A. Fretz Co.), 565 F.2d 366, 369 (5th Cir.

1978)). In Adirondack Timber, the court reasoned that the grant of

a security interest cannot extend to a party that is not actually

granted a security interest. Id. The court finds this reasoning

persuasive.

     The Money Works security agreements only granted security

interests      to    Money    Works.    Again,     the       Money    Works       security

agreements stated “to secure . . . obligations to . . . its

affiliates or the Funders, . . . [the Debtor] hereby grants to

[Money   Works]      a    security     interest . .      .    .”     The    Money    Works

agreements and the agreement at issue in Adirondack Timber all

included language regarding securing obligations to the secured

party    and   its       affiliates.    However,    similar          to    the    security

agreement in Adirondack Timber, the language of the security

agreements conveying security interests to Money Works does not

reference any entity other than Money Works. The Money Works

security agreements do not specifically grant Strategic security

interests, nor do they generally grant Money Works’ affiliates

security interests. Therefore, Strategic did not receive security

interests by virtue of the Money Works security agreements, and

Strategic’s      Financing      Statement     cannot         perfect       Money    Works’

security interests because the Money Works security agreements did

not convey security interests to Strategic.



                                          7
 Case 19-10085   Doc 66   Filed 01/02/20 Entered 01/02/20 10:10:32    Desc Main
                            Document Page 8 of 9

     At   the    hearing,      counsel      for   Strategic    attempted       to

distinguish this case from Adirondack Timber because, unlike the

parties in Adirondack Timber, Strategic and Money Works are part

of a financing syndicate. The court disagrees with Strategic’s

position that, because Strategic funded the Money Works loans and

because Strategic is Money Works’ parent company, Strategic is the

actual secured party under the Money Works security agreements and

its security interests are perfected by the Financing Statement.

Money Works issued the loans in its own name and, as addressed

above, is the only entity that received security interests in the

Money Works security agreements. Strategic did not cite any case

law or provision of the Virginia Uniform Commercial Code that

supports its argument that the existence of a syndicate financing

relationship between it and Money Works extends security interests

granted solely to Money Works to Strategic.

     Kapitus’    proof    of   claim,    alleging   a   secured      claim,   was

initially entitled to a presumption of validity. See Harford Sands,

372 F.3d at 640. The Debtor then offered evidence that the claim

should be treated as a general unsecured claim because Money Works

issued the relevant loans and Money Works did not perfect its

security interests. Kapitus failed to carry its burden of proving

the secured status of its claim by a preponderance of the evidence.




                                        8
 Case 19-10085   Doc 66   Filed 01/02/20 Entered 01/02/20 10:10:32    Desc Main
                            Document Page 9 of 9

      THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

the   Debtor’s   Renewed    Objection     to   Claim   No.   12      of   Kapitus

Servicing, Inc. F/K/A Colonial Funding Network, Inc. is SUSTAINED,

and Kapitus’ claim is allowed as a general unsecured claim.

      SO ORDERED.

This Order has been signed                     United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                      9
